DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 9/28/2022 is acknowledged.
Information Disclosure Statement
2. 	If applicant is aware of any relevant prior art, he/she requested to cite it on form PTO-1449 in accordance with the guideline set forth in M.P.E.P. 609. 
	Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Objections
4.	The claims are objected because of the following reasons: 
	Re claim 2, line 6: in front of “core circuitry”, delete “the” and insert --a--, because core circuitry is not prior claimed. 
	Re claim 4, line 3: insert –the-- in front of “transition vias” which are prior claimed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (US 2017/0154655). 
	Re claim 1 & 11, Seo teaches, Figs. 1-2, a device & a power delivery architecture, comprising:
-a frontside power network (200-2) having frontside supply rails (PL3, 4, GL3, 4);
-a backside power network (1000 having backside supply rails (PL1, 2, GL1, 2); and
-frontside-to-backside intermixing architecture (TSV) having vias that provide a coupling transition from the backside supply rails of the backside power network (100)  to the frontside supply rails of the frontside power network (200-2).

    PNG
    media_image1.png
    469
    350
    media_image1.png
    Greyscale

6.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liebmann et al. (US 2021/0118798).
	Re claims 1, 2 & 11, Liebmann teaches, Fig. 1, [0027-0029, 0033, 0034, 0041, 0042, 0063, 0064], a device, comprising:
-a frontside power network (UML 110) having frontside supply rails (upper metal layers);
-a backside power network (BPR 190) having backside supply rails (buried power rails); and
-frontside-to-backside intermixing architecture (short power VIAS160 & vias) having transition vias that couple the frontside power network (110) to the backside power network (190); wherein, the frontside-to-backside intermixing structure transitions the frontside supply rails of the frontside power network (110) to the backside supply rails of the backside power network (190) so as to provide a power tap to the core circuitry (active devices, standard cells) from the backside power network (190).

    PNG
    media_image2.png
    480
    710
    media_image2.png
    Greyscale

Re claim 3, Liebmann teaches the frontside-to-backside intermixing architecture (via structures) is configured to operate as memory power domain architecture (as intended purpose or as power supply) that uses backside buried metal of the backside power network (190) for the backside supply rails (buried power rails) and uses frontside metal (upper metals) of the frontside power network (110) for the frontside supply rails [0029, 0033, 0034].
Re claim 4, Liebmann teaches the backside buried metal (buried power rails) is disposed underneath the frontside metal (upper metal layers), and transition vias (via structures 160) are disposed between the backside buried metal and the frontside metal (Fig. 1, [0041-0042]).
Re claim 5, Liebmann teaches the frontside-to-backside intermixing architecture refers to backside-to-frontside transition cells (power tap cell 120) with the transition vias that couple the frontside metal of the frontside power network (110) to the backside buried metal of the backside power network (190) [0038, 0042] (Fig. 1).
Re claim 6, Liebmann teaches a core array (cell row) is coupled to the frontside supply rails, the backside power network (110) supplies one or more periphery voltages and ground (VDD, VSS), and the transition vias (via structures, V0) refer to buried transition vias (Fig. 1, [0032, 0042]). 
Re claims 7 & 8, Liebmann teaches the frontside power network includes one or more frontside metal layers (upper metal layers) that supply a core voltage (from 101, 102) in multiple domains (as power delivery network); wherein the multiple domains of the core voltage include an internal core voltage domain (VDDC) (e.g. VDD or VSS) [0032-0033]. 
Re claims 9 & 10, Liebmann teaches the backside power network (190) includes one or more buried metal layer (buried power rails) that supply a periphery voltage in multiple domains (as power delivery network), wherein the multiple domains of the periphery voltage include an external core voltage domain (VDDCE) (left VSS), an internal periphery voltage domain (VDDP) (VDD), and an external periphery voltage domain (VDDPE) (right VSS) (Fig. 1, [0034, 0036-0037]).
Re claim 12, Liebmann teaches the frontside-to-backside intermixing architecture (via structures) is configured to provide the coupling transition as a power delivery transition between the frontside supply rails (of 110) and the backside supply rails (of 190) so as to provide a power tap to the frontside power network (110) from the backside power network (190).
Re claim 13, Liebmann teaches the frontside power network (110) uses frontside metal for the frontside supply rails (upper metal layers), the backside power network (110) uses backside buried metal (buried power rails) for the backside supply rails that is disposed underneath the frontside metal of the frontside power network (110), and the frontside-to-backside intermixing architecture (vias structures) is configured to operate as memory power domain architecture (as intended purpose or as power delivery network) that provides the vias as buried transition vias disposed between the frontside metal of the frontside power network (110) and the backside buried metal of the backside power network (190) [0033-0035].
Re claim 14, Liebmann teaches the frontside power network (110) includes one or more frontside metal layers (upper metal layers) that supply a core voltage in one or more domains (as VDD, VSS), and the one or more domains include an internal core voltage domain (VDDC) (VDD, VSS) (Fig. 1, [0033]).
Re claim 15, Liebmann teaches the backside power network (190) includes one or more buried metal layer (buried power rails) that supply a periphery voltage in multiple domains (as power delivery network), wherein the multiple domains include an external core voltage domain (VDDCE) (left VSS), an internal periphery voltage domain (VDDP) (VDD), and an external periphery voltage domain (VDDPE) (right VSS) (Fig. 1, [0034, 0036-0037]).
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 & 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 10, 11 & 17 of U.S. Patent No. 11,380,384 (co-pending Application 17/006,689). Although the claims at issue are not identical, they are not patentably distinct from each other because they both require frontside & backside power networks with frontside metal and buried back metal, and transition vias coupled the frontside & backside power networks, etc.
Current Application
1. A device, comprising:
a frontside power network;
a backside power network; and
frontside-to-backside intermixing architecture having transition vias that couple the frontside power network to the backside power network.
11. A power delivery architecture, comprising:
a frontside power network having frontside supply rails;
a backside power network having backside supply rails; and
frontside-to-backside intermixing architecture having vias that provide a coupling transition from the backside supply rails of the backside power network to the frontside supply rails of the frontside power network.
US Patent no. 11,380,384
1. A device, comprising: memory circuitry having a bitcell array, wherein the bitcell array includes bitcells arranged in an array and header logic coupled to the bitcells; 
a frontside power network coupled to the bitcell array; 
a backside power network that provides power to the bitcell array; and 
transition vias that couple the backside power network to the frontside power network, wherein the backside power network provides power to the bitcell array by way of the transition vias being coupled to the frontside power network wherein the backside power network comprises a first backside power network, and wherein the first backside power network provides an external core voltage (VDDCE) to the header logic.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        10/17/22